IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROBERT HEARNE,                           §
                                         §
        Defendant Below,                 §           No. 442, 2020
        Appellant,                       §
                                         §           Court Below – Superior Court
        v.                               §           of the State of Delaware
                                         §
STATE OF DELAWARE,                       §
                                         §           Cr. ID No. 1605006649 (N)
       Plaintiff Below,                  §
       Appellee.                         §
                             Submitted: June 23, 2021
                               Decided: July 7, 2021

Before SEITZ, Chief Justice; VAUGHN and MONTGOMERY-REEVES, Justices.

                                      ORDER

      On this 7th day of July, 2021, the Court, having considered this matter on the

briefs filed by the parties and the record on appeal, has determined that the judgment

of the Superior Court should be affirmed on the basis of and for the reasons assigned

by the Superior Court in its December 4, 2020 Order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is

AFFIRMED.

                                       BY THE COURT:

                                        /s/ Tamika R. Montgomery-Reeves
                                                      Justice